                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

LJ NEW HAVEN LLC, d/b/a LENNY                     :
& JOE’S FISH TALE, Individually and               :
on Behalf of All Others Similarly Situated,       :           CIVIL NO. 3:20-cv-00751(MPS)
                                                  :
                                                  :
                    Plaintiff                     :
                                                  :
v.                                                :
                                                  :
                                                  :
AMGUARD INSURANCE COMPANY,                        :
                                                  :
                                                  :
                   Defendant                      :
                                                  :



     MOTION FOR PERMISSION TO APPEAR AS AMICUS CURIAE AND TO ARGUE
     REGARDING THE MEANING OF “PHYSICAL LOSS OR DAMAGE” UNDER AN
                      ALL-RISK INSURANCE POLICY

        The undersigned counsel respectfully move the Court to permit them to appear as amicus

curiae on behalf of Kaiaffa, LLC d/b/a Chip’s Family Restaurants (hereinafter “Chip’s”), which

operates multiple family-style restaurants throughout Connecticut. The undersigned so move for

the limited purpose of filing a brief focused on the following issues: (1) Whether the

representations made by the defendant concerning Connecticut law regarding “direct physical loss

of or damage to” are accurate in this context; (2) whether the defendant is correct in its position

that “the law is settled that government orders do not trigger the ‘direct physical loss or damage’”

requirement in an all-risk policy such as the one at issue in the above-captioned litigation; and (3)

whether in reaching a decision on dismissal, the Court should be constrained from deciding on the

basis of “direct physical loss or damage” because more limited grounds exist as to the virus


                                                 1
exclusion in the event that it is found to apply; the undersigned does not concede that the virus

exclusion applies in this circumstance 1. The undersigned respectfully request two weeks to submit

the requested brief on the limited issues set forth.

         Counsel for defendant consents to the granting of this motion. In support of this motion,

the proposed amicus represents as follows:

         The issues presented by the defendant’s presently pending motion to dismiss touch on the

legal rights and interests of countless businesses and individuals in the state of Connecticut. Based

on the importance of the issues at stake and the acute interest of Chip’s in this litigation, it requests

that it be allowed to participate in the subject proceedings as an amicus curiae. District courts have

broad discretion to grant or deny permission to participate as amicus curiae. Dist. Lodge 26 of the

Intern. Ass’n of Machinists and Aerospace Workers, AFL-CIO v. United Techs. Corp., 3:09-CV-

1494J, 2009 WL 3571624, at *1 (D. Conn. Oct. 23, 2009) (citing United States v. Ahmed, 788 F.

Supp. 196, 198 n.1 (S.D.N.Y.1992). In exercising this discretion, courts have considered a variety

of factors, including the interest of the movant, the opposition of the parties, the adequacy of

representation, and timeliness. Id; see also Fluor Corp. v. United States, 35 Fed. Cl. 284, 285

(Fed.Cl.1996).

         The proposed Amicus is a business operating multiple locations in the state of Connecticut

that has suffered substantial damages as a result of the Covid-19 pandemic and resulting

government orders. Although not insured by the same insurer, Chip’s interest in the resolution of

the above-referenced issues is substantial due to similarities in the insurance policy at issue.

         Like so many businesses like the plaintiff, Chip’s has maintained insurance coverage for

its business operations through an “All-Risk” policy. This policy, provided by Twin City Fire


1
 In proposing to present limited argument to the Court, the undersigned do not intend to address or argue the merits
of class certification as presented by the plaintiff as the putative class representative.

                                                         2
Insurance Company, establishes coverage for all losses suffered by Chip’s that is not specifically

excluded from coverage. Like the plaintiff in the above-captioned matter, to establish a covered

loss under the policy, Chip’s needs to establish that it has sustained a “direct physical loss of or

physical damage to Covered Property.”

       Chip’s is currently in the process of preparing to file suit against its insurer for a wrongful

denial of coverage under its insurance policy. Chip’s made a claim for coverage due to an

interruption in business caused by the same governmental orders that the plaintiff in the instant

case alleges caused its damages. An adverse ruling in this case on the presented questions could

have a grave effect on Chip’s ability to obtain coverage in a similar action. This is a substantial

interest that warrants further consideration through Chip’s participation as an amicus curiae.

       Moreover, as of the filing of this motion, unchallenged misstatements of law have been

made that would prejudice Chip’s and may not be adequately addressed without Chip’s

participation. Here, the defendant has raised through its motion to dismiss that the plaintiff cannot

establish that it has suffered a “physical loss of or damage to” its property as required under the

subject insurance policy. Not only does the defendant argue that the facts of the case cannot

establish this element for recovery, but it goes on to argue that it is settled law in the state of

Connecticut and across the country that losses caused by governmental orders cannot give rise to

the type of “physical loss or damage” required for coverage under “All-Risk” insurance policies.

The adoption of this position by the Court would have profound effects on Chip’s and other

similarly situated businesses and business owners.

       In addition to substantially prejudicing Chip’s interests in protecting its business and

continuing to operate, such ruling would also adopt a misstatement of the law. As would be argued

more fully in the proposed brief, the law is far from settled as to whether a governmental order can



                                                 3
ever cause “physical loss or damage” necessary for coverage under an “All-Risk” policy. In

support of its position, the defendant cites myriad cases standing for the proposition that in order

to make such a showing, there needs to be a “physical, tangible alteration to…property” with the

implication that such a showing requires a showing of destruction or tangible damage to the

property.

       However, Connecticut courts have never directly addressed the issue of whether a

governmental order or other act of a civil authority could cause “physical loss of or damage to.”

And the cases cited by the defense in this case do not compel such a finding. None of the cases

cited by the defense addresses the situation where “physical loss of or damage to” is alleged to

have been caused by an act of government or a civil order. Moreover, the primary cases cited by

the defense in support of its position address situations where a plaintiff sought coverage for

something that amounted to a cause rather than a loss (e.g. plaintiff claimed damage from chemical

reaction in her houses walls rather than the resulting cracking and damage to the walls. See

England v. Amica Mut. Ins. Co., 3:16-CV-1951 (MPS), 2017 WL 3996394 (D. Conn. Sept. 11,

2017); Mazzarella v. Amica Mut. Ins. Co., 3:17-CV-598 (SRU), 2018 WL 780217, at *4 (D. Conn.

Feb. 8, 2018), appeal withdrawn, 18-1269, 2018 WL 3630274 (2d Cir. June 21, 2018),

and aff'd, 774 Fed. Appx. 14 (2d Cir. 2019). Essentially these cases stand for the proposition that

“a direct physical loss or damage to strongly imply that there was an initial satisfactory state that

was changed to an unsatisfactory state.” England, supra, at *8.

       Additionally, courts have held in other instances that “physical loss of or damage to” need

not be proven by actual tangible destruction or damage of property. See e.g. Studio 417, Inc. v. The

Cincinnati Insurance Company, 6:20-CV-03127-SRB (W.D. Mo. Aug. 12, 2020) (Holding that




                                                 4
the policy holder need not allege actual, tangible physical alteration of property to plead “direct

physical loss of” use caused by the COVID-19 pandemic).

        Given that the state of Connecticut has not decided specifically whether actual tangible

physical alteration is required in a case stemming from government shutdown orders, detailed

consideration is warranted of all related Connecticut precedent as well as precedent from other

jurisdictions that have reached the issue first. Granting Chip’s the status of amicus curiae would

assist in elucidating this issue.

        Also, in the interest of protecting its interests for future litigation, Chip’s seeks to argue in

the alternative that should the Court be persuaded that the exclusion argued by the defense controls,

that the Court need not reach the issue of whether losses stemming from a government shutdown

order constitute “physical loss or damage.” In the event that the exclusion applies to preclude

coverage, it should be enforced in a narrow ruling rather than a broader ruling as to the meaning

of “physical loss of or damage to,” as such would not be necessary to reach a result in this case.

        In seeking to participate in these proceedings, the undersigned have acted quickly since

first learning of the briefing schedule on this dispositional motion. Because of the undersigned’s

extensive work in this area on behalf of Chip’s and other clients, the undersigned seek a brief two-

week timeframe in which to complete and submit the requested brief.

        WHEREFORE, the undersigned respectfully request that the Court order (1) they be

allowed to file appearances on behalf of Chip’s and (2) be allowed to file a brief addressing the

issues described above.




                                                   5
                                                 RESPECTFULLY SUBMITTED,

                                                 KAIAFFA, LLC d/b/a CHIP’S FAMILY
                                                 RESTAURANTS



                                                 By: /s/ R. Cornelius Danaher, Jr.
                                                     R. Cornelius Danaher, Jr. (ct5350)
                                                     Calum B. Anderson (ct07611)
                                                     Stuart S. Johnson (ct 20277)
                                                     DANAHERLAGNESE, PC
                                                      21 Oak Street, Suite 700
                                                     Hartford, Connecticut 06106
                                                     Telephone: 860-247-3666
                                                     Fax: 860-547-1321
                                                     Email: ndanaher@danaherlagnese.com
                                                             canderson@danaherlagnese.com
                                                             sjohnson@danaherlagnese.com


                               CERTIFICATION OF SERVICE

        I hereby certify that on September 14, 2020, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.

Christopher M. Barrett
Izard, Kindall & Raabe, LLP-CT
29 South Main Street, Suite 305
West Hartford, CT 06107

Michael Menapace
Wiggin & Dana -Htfd
20 Church Street
Hartford, CT 06103
                                              By: /s/ R. Cornelius Danaher, Jr.
                                                  R. Cornelius Danaher, Jr. (ct5350)
                                                  DANAHERLAGNESE, PC
                                                  21 Oak Street, Suite 700
                                                  Hartford, Connecticut 06106
                                                  Telephone: 860-247-3666
                                                  Fax: 860-547-1321
                                                  Email: ndanaher@danaherlagnese.com

                                                 6
